On Motion for Rehearing.
I am not in full accord with either of my associates upon the questions discussed and decided in the opinions heretofore filed in this case.
I agree with Justice LANE in his dissenting opinion on the motion for rehearing that the court erred in holding, in the opinion affirming the judgment, that the deed under which appellees claimed on its face conveyed the 10 acres of land in controversy. Upon further consideration of this question I have concluded that the general rule of construction which limits the general to the specific description contained in a deed requires this deed to be construed as not including the 10 acres in controversy.
But I still adhere to the conclusion of the majority in the original opinion that the evidence requires an affirmance of the judgment of the trial court reforming the deed so as to make it conform to the undisputed intention of the parties. That the owners of the 10 acres omitted in the particular description of the land described in the deed intended it to be conveyed by the deed is shown by the undisputed evidence, and the omission to describe it was a mutual mistake of the parties to the instrument. The court finds upon sufficient evidence that this mistake was not discovered by appellees or their predecessor in title until within less than four years before the filing of this suit, and further finds that neither appellees or their predecessor in title would have discovered the mistake by the use of ordinary diligence.
This finding, in effect, amounts to a holding that, upon the facts of this case, appellees' ancestor, who purchased the land from appellants, should not be charged with negligence as a matter of law for his failure to read the particular descriptions of the several tracts of land contained in his deed and so discovered the omission therein within less than four years from the filing of this suit.
I do not think this holding of the trial court should be disturbed. The constructive notice of the contents of a written instrument which the law fastens upon the parties to the instrument does not as a matter of law convict a party to the instrument of negligence in not discovering a mutual mistake in the instrument within four years after its date, when, as is shown by the facts of this case, the acts and declarations of the other party were reasonably sufficient to authorize the finding that the party against whom the mistake was made was not negligent in not examining his deed and discovering the mistake.
This conclusion is not dependent upon nor affected by the question of upon which party the burden of proof rested, the case not being tried with a jury, and from all the evidence before him the trial judge having concluded that neither appellees nor their ancestor were negligent in not sooner discovering the mistake. I do not think this fact finding should be disturbed. *Page 597 
Justice GRAVES adheres to the views expressed in the original opinion on both of the questions herein decided.